PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/254,935
Filing Date: 23 Jan 2019
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
L. Jeffrey Kelly
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 Aug 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues Hu does not disclose requesting at least one piece of summary feedback, let alone from a user, in response to presenting the generated summary. Instead, Hu merely disclose mechanisms which enable a user to access data omitted from a summary, or enable users to between two level of detail. 
The mere ability or option to do something is neither a request or an invitation to do so. Here, the ellipses or the ‘ more detail’ button do not constitute a request for anything, let alone, a piece of summary feedback from a user. As such, Hu never discusses, let alone contemplates, requesting anything from a user. Therefore, Applicant respectfully submits Hu fails to disclose, at least, requesting at least one piece of summary feedback from the user in response to presenting the generated summary, as is required by Applicant’s claim 1.

The Examiner disagrees.
The limitation that is argued by the Applicant states:
“requesting at least one piece of summary feedback from the user in response to presenting the generated summary.”
As previously cited, Hu et al. disclose [251] the summary provider 21 may be arranged to display as a top level summary a summary in which all of the chunks not pertinent to the identified topic or topics are replaced by ellipsis as shown by the display screen 230 in FIG. 25a in which three sets of ellipsis 227, 228 and 299 are present. [0252] In this case, if the user then positions the cursor 52a over, for example, the set of ellipsis 227 or selects a button 234 labelled "more detail" then the summary provider 21 accesses the text for the first level of omitted chunks and re-displays the summary as shown by the display screen 231 in FIG. 25b so that the ellipsis 227 and 229 are replaced by the omitted chunks 227a and 229a.  [0256] When the more detailed summary shown in FIG. 25b is displayed, then the user may elect to return to the display screen 230 by selecting a "less detail" button 233 or may request further detail by selecting a "more detail" button 234 or by positioning the cursor 52a over the ellipsis 228.
Thus, Hu et al. discloses a system requesting summary feedback from the user via a "less detail" and a" more detail" button. The displayed button does indeed constitute a request or response (feedback) from the user as to display less or more information concerning the displayed summary information.
Further, in par. 236 (and as described above), Hu et al. clearly teaches that a user can take an action after the summary has been presented to the user. Hence, this clearly meets the limitation that the user’s action is “in response to presenting the generated summary.” The action that the user takes is whether the user would like to see what was omitted in the summary (this is feedback). Specifically, in pars. 237-238 of Hu et al, it teaches that the user can position the cursor over the displayed summary in order to see what was omitted in the summary. The very fact that the system allows a user to do this is, in essence, “requesting feedback from a user.” That is, first, the summary is presented to the user, then in response to the summary being presented, it provides an option for the user to perform an action to see what was omitted from the summary. The very fact that the user can perform an action pertaining to the details of what was omitted in the summary is allowing the user to perform some form of feedback to the generated summary. 
The applicant never defines any type of detail with regard to the term “feedback” in the claims or in the arguments. It appears that the applicant is taking a very strict interpretation of the term. However, the claim limitation is actually very broad with regard to this term since it states, “at least one piece of summary feedback.” The specification (pars. 73-77) of the instant application goes into much more detail with regard to what “feedback” pertains to – e.g., select a user feedback button, provide a comment box, etc. However, this is never claimed. Although also not claimed, par. 73 of the specification actually states that the feedback action is used to determine the effectiveness of the displayed summary. The fact that Hu et al. allows a user to see what was omitted in the summary is also a way of determining the effectiveness of the generated summary. Again, the very fact that a user can respond to the presented summary by taking an action to see what was omitted in the summary is feedback – if for nothing else, to allow a user to determine if the summary was adequate enough.          
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768

Conferees:
/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144                                                                                                                                                                                                        

/KYLE R STORK/Primary Examiner, Art Unit 2144                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.